Citation Nr: 0718437	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbosacral spine 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision that 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Tinnitus, if any, is not related to a disease or injury 
in service.  

2.  The veteran did not sustain injuries to the cervical or 
lumbosacral spine in service; degenerative joint disease of 
the lumbosacral spine and cervical spine was first shown many 
years after service, and is not due to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  A chronic cervical or lumbosacral disability was not 
incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in June 2003, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the claims for service connection for the 
disabilities at issue, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional medical that he wanted VA to 
obtain, and he was informed of types of secondary evidence he 
could submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, concerning all 
issues, in March 2006, the veteran was provided information 
regarding ratings and effective dates, and a supplemental 
statement of the case was subsequently provided in October 
2006; thereby curing the timing defect.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

With respect to the duty to assist, the RO obtained all 
available service medical records, and determined that 
additional service medical records were unavailable, and that 
further attempts to obtain them would be futile.  See July 
2006 Formal Finding on the Unavailability of Clinical 
Records.  All other records identified by the veteran have 
been obtained, and he has specifically stated that he has no 
further medical evidence to submit.  A VA nexus examination 
is not warranted because, as discussed below, there is no 
credible evidence establishing that an event, injury, or 
disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The 
veteran does not contend he sustained the disabilities at 
issue in combat, nor does the evidence of record establish 
combat participation; therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he developed tinnitus as a result 
of noise exposure during service in Vietnam, where he was 
exposed to noise from weapons, as well as during the course 
of his occupation as an aircraft armorer repairman.  He also 
contends that he injured his lumbar and cervical spinal 
segments in November 1968, when he was attempting to load 
ammunition onto a truck.  He states that he fell down, and 
the ammunition fell on top of him, injuring his neck and low 
back.  He states that he received medical treatment, and was 
placed on limited duty.  He states that he has had trouble 
since then.  He feels that this injury weakened his back and 
neck, making him more susceptible to later injuries.  At his 
RO hearing in July 2005, the veteran's wife also testified 
that the veteran had complained of ringing in the ears and 
back pain since she had met him a few months after his 
discharge from service.

Service medical records are devoid of any mention of 
tinnitus, or of cervical or lumbar spine injury, complaints, 
or abnormal findings in service.  On the separation 
examination in June 1969, the veteran indicated he had never 
had ear trouble.  He also responded "no" to a question of 
whether he had now, or had ever had, "back trouble of any 
kind," although he reported a positive history of several 
other listed symptoms.  

There is also no medical evidence of a diagnosis of tinnitus 
subsequent to service, or of a low back or cervical spine 
disorder until after a 1993 injury to the low back.  Service 
medical records, during the veteran's active duty and 
National Guard duty from 1980 to 1989, private medical 
records dated in 1975 and from 1994 to 2003, and VA medical 
records dated in 1979 and from 2002 to 2004, all fail to show 
a diagnosis of tinnitus, or to relate back and cervical spine 
disorders to service, nor do they contain any report of 
injury or symptoms in service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  In evaluating the 
veteran's claim, evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

A layman, such as the veteran, is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  A layman, however, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

With respect to tinnitus, the record is entirely devoid of a 
medical diagnosis of tinnitus.  Moreover, in an inventory of 
systems obtained in connection with a hospitalization for 
foot surgery in November 1975, the veteran specifically 
denied tinnitus.  Likewise, an evaluation conducted at a VA 
clinic in November 2002, in connection with the veteran's 
evaluation as a new patient, the veteran reported that he did 
not have tinnitus. Otherwise, the medical records contain no 
mention of tinnitus, either positive or negative.  The 
earliest contemporaneous mention of tinnitus is contained in 
the veteran's April 2003 claim, nearly 34 years after his 
discharge from service.  While he argues that he did not 
mention tinnitus because he did not think anything could be 
done about it, or even that he could receive VA compensation 
benefits for the condition, the Board finds that this does 
not adequately account for the complete absence of any 
mention of tinnitus during this considerable time period, in 
particular for the history of no tinnitus provided in 1975 
and 2002.  Considering all of these factors, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Concerning the low back and cervical spine disabilities, 
after service, the veteran did not mention any back or neck 
complaints on his claim for VA compensation filed in March 
1979, or on the VA examination conducted in April 1979.  No 
complaints were noted in the records compiled during his 
National Guard service from 1980 to 1989.  Indeed, there is 
no contemporaneous mention of a back disorder until April 
1994, when the veteran was seen by K. Scheidt, M.D., 
complaining of having strained his back in September 1993 
while lifting parts at work.  At this time, he specifically 
denied any previous back injuries.  X-rays were noted to be 
essentially negative, and the impression was lumbar strain.  
He received physical therapy until May 1994.  In April 1996, 
he was seen again, reporting that it had become worse about 4 
to 5 months earlier, and in May 1996, he received a facet 
injection for "rather severe" low back pain.  

In an August 2001 evaluation report, J. Stiehl, M.D., wrote 
that he had evaluated the veteran that month for chronic low 
back pain.  He noted that the veteran had initially strained 
his lower back in 1993 and had subsequently been treated on 
several occasions.  He noted prior periods of treatment in 
1994, 1996, 1998, and 2001.  Subsequently, an X-ray report 
dated in June 2003 disclosed degenerative joint disease of 
the lumbosacral spine.  

There is also no contemporaneous evidence of a cervical spine 
disability for many years after service.  Initial physical 
therapy evaluation reports, for other conditions, dated in 
April 1994, April 1996, and August 1998, note a history of 
neck problems, although no mention of any current cervical 
spine abnormalities was noted on the physical therapy 
records.  Dr. Scheidt's records of orthopedic treatment of 
the veteran dated from April 1994 to June 2003 do not show 
any cervical spine complaints or findings until November 
2001.  At that time, the veteran complained of an injury to 
the left shoulder in October 2001.  An X-ray showed 
degenerative disc disease of the cervical spine, and Dr. 
Scheidt suspected that some or all of the veteran's symptoms 
may be due to his cervical spine.  He was treated with 
medication and physical therapy, with improvement noted.  In 
May 2002 and again in February 2003, he complained of 
worsening cervical spine pain, and was treated with physical 
therapy.  Southport Rehabilitation Associates records dated 
in February 2003 note that the veteran complained of pain in 
the cervical spine beginning at work the previous summer.  

In August 2003, the veteran was awarded Social Security 
Administration (SSA) disability benefits based on a primary 
diagnosis of degenerative disc disease and degenerative joint 
disease of the cervical spine, and secondary diagnosis of 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  

In this case, there is no contemporaneous mention of a 
cervical or lumbar spine disorder, lay or medical, until 
April 1994.  Moreover, at no time do any of the medical 
records, including active duty service, National Guard 
medical records, VA, or private, show that either of these 
disorders was related to service, either based on a medical 
conclusion, or as history reported by the veteran.  Although 
he is competent to state that he sustained a back injury in 
service, and that he was treated for back complaints in 
service, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Not only is there no evidence of 
treatment for the condition, more importantly, the purported 
injury was not reported on intervening records where it would 
have been appropriate to mention such an injury, for example, 
on the separation examination in 1969, on the VA examination 
in 1979, while he was in the National Guard, or when 
initially evaluated for back complaints in 1994.  In fact, he 
denied any previous back injuries when evaluated in April 
1994.  Thus, the preponderance of the evidence establishes 
that the veteran did not sustain a lumbosacral or cervical 
spine injury in service.  A lumbosacral or cervical spine 
disability is not otherwise shown to be related to service.  
As a result, the preponderance of the evidence is 


against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

ORDER

Service connection for tinnitus is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


